Citation Nr: 1312909	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  10-23 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted for the claimed disability.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for tinnitus, and if so, whether service connection is warranted for the claimed disability.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral knee disability and if so, whether service connection is warranted for the claimed disability.

4.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a back disability, and if so, whether service connection is warranted for the claimed disability.

5.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral hand disability, and if so, whether service connection is warranted for the claimed disability.

6.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.  He also served in the Army National Guard from January 1985 to January 1993.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2013.  A transcript of that hearing is of record. 

Regarding the Veteran's request to reopen entitlement to service connection for bilateral hearing loss and tinnitus, the timely filed substantive appeal dated in June 2010 specifically limited the appeal to the Veteran's PTSD, back disability, bilateral knee disability and a bilateral hand disability.  Thereafter, the August 2012 supplemental statement of the case included the Veteran's claim for bilateral hearing loss and tinnitus.  The Veteran submitted a substantive appeal in response to the supplemental statement of the case in August 2012 asserting that he wanted to appeal all of the issues listed on the statement of the case and any supplemental statement of the case.  The claims of entitlement to service connection for bilateral hearing loss and tinnitus were certified for appeal in August 2012.  Furthermore, the Veteran testified at the February 2013 Board hearing with respect to these issues.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that the filing period for a substantive appeal in a claim for VA benefits is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (as the RO had never addressed the issue of timeliness in the SOC and the Veteran was not informed that there was a timeliness issue until his claim was before the Board, the Court determined that the RO had essentially waived any objections it might have offered to the timeliness, and had implicitly accepted the Veteran's appeal).  Furthermore, the Court has held that, as with the timeliness of a Substantive Appeal, in determining the adequacy of a Substantive Appeal, "the Board's use of a jurisdictional, i.e., nondiscretionary, analysis [is] not appropriate," and that VA may waive "any ... pleading requirements on the part of the appellant."  Percy, 23 Vet. App. at 47citing Gomez v. Principi, 17 Vet. App. 369, 372-73 (2003).  

In this case, the Board concludes that the issuance of the supplemental statement of the case with respect to the service connection claims for hearing loss and tinnitus, certification of these issues on appeal and the Board conducting a hearing with respect the issues of hearing loss and tinnitus, indicates that these issues are properly  	 on appeal.  Therefore, the Board will adjudicate the issues of whether new and material evidence have been submitted to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus.

The issue of entitlement to service connection for a bilateral knee disability and a back disability and a request to reopen entitlement to service connection for a bilateral hand disability and a psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  An unappealed rating decision in April 2008 denied the Veteran's claims of entitlement to service connection for bilateral hearing loss, tinnitus, a bilateral knee disability and a back disability.

2.  Evidence associated with the claims file since the April 2008 rating decision was not of record at the time of the rating decision and relates to an unestablished fact necessary to substantiate the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.

3.  Evidence associated with the claims file since the April 2008 rating decision was not of record at the time of the rating decision and relates to an unestablished fact necessary to substantiate the Veteran's claims of entitlement to service connection for a bilateral knee disability and a back disability.

5.  The evidence of record shows that the Veteran's bilateral hearing loss meets the definition of a hearing disability under 38 C.F.R. § 3.385 and the evidence is at least in equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss is related to active military service. 

6.  The evidence of record is at least in equipoise as to whether the Veteran's current tinnitus is related to active military service. 



CONCLUSIONS OF LAW

1.  The April 2008 rating decision that denied entitlement to service connection for bilateral hearing loss, tinnitus, a bilateral knee and a back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2012).

2.  The evidence received subsequent to the April 2008 rating decision is new and material and the claim of entitlement to service connection for hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The evidence received subsequent to the April 2008 rating decision is new and material and the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2012).

4. The evidence received subsequent to the April 2008 rating decision is new and material and the claim of entitlement to service connection for a bilateral knee disability is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2012).

5.  The evidence received subsequent to the April 2008 rating decision is new and material and the claim of entitlement to service connection for a back disability is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2012).

7.  Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012). 

8.  Tinnitus was incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal regarding the Veteran's request to reopen his service connection claims for hearing loss, tinnitus, a bilateral knee disability and a back disability.  Furthermore, the Board is granting in full the underlying service connection claims for bilateral hearing loss and tinnitus.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  New and Material Evidence

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2012).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed.  Regardless of how the RO ruled on the question of reopening, the Board, as the final fact finder within VA, initially must determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (holding that "the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board")

As an initial matter, the Board observes that the Veteran's Army National Guard records from the National Guard Headquarters were associated with the claims file in September 2009 after the original rating decisions denying the Veteran's service connection claims for hearing loss, tinnitus, a bilateral knee disability and a back disability.  Under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that existed and had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim, not withstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c) (2012).  The records contain the Veteran's DD Form 214 for his active duty service from July 1970 to January 1972, some of his active duty personnel records and a January 1971 Army National Guard enlistment examination.  These records are duplicates of service records that were associated with the claims file prior to the initial rating decisions that denied the Veteran's service connection claims.  The records also contain the Veteran's Army National Guard personnel records and an Army Physical Fitness Test Score.  These records have not been considered in any prior rating decision; however, they do not provide any information with respect to the Veteran's service connection claims for hearing loss, tinnitus, a bilateral knee disability and a back disability.  Accordingly, the Board concludes that the new records from the National Guard Headquarters are not relevant to the Veteran's service connection claims on appeal.  Based on the foregoing, the Board must determine whether new and material evidence has been received with respect to the Veteran's service connection claims.

Hearing Loss and Tinnitus

The Veteran initially applied for service connection for hearing loss and tinnitus in December 2007.  A rating decision in April 2008 denied the Veteran's claim for hearing loss and tinnitus on the basis that the Veteran's service treatment records did not show that he had any hearing loss or tinnitus during active military service and an enlistment examination dated in January 1991 notes completely normal hearing and tinnitus.  The relevant evidence of record at the time of the April 2008 rating decision consisted of the Veteran's service treatment records, VA private treatment records, a VA examination dated in May 2008 and lay statements by the Veteran.  The Veteran did not submit a notice of disagreement with the April 2008 rating decision within the required time period.  Therefore, the April 2008 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

The Veteran submitted a request to reopen entitlement to service connection for hearing loss and tinnitus in July 2009.  Relevant evidence associated with the claims file since the April 2008 rating decision includes a private medical opinion dated in June 2009, lay statements by the Veteran and a transcript of the February 2013 Board hearing.  The evidence received since the April 2008 rating decision is new in that it was not of record at the time of the April 2008 decision.  The June 2009 letter from a private physician provides an opinion that the Veteran's current hearing loss and tinnitus are more likely than not related to service.  The Board notes that a May 2008 VA examination also provided an opinion indicating that the Veteran's bilateral hearing loss and tinnitus are related to service.  Nonetheless, the June 2009 opinion is neither cumulative nor redundant of the May 2008 VA opinion as it is corroborative evidence and supports the determination of the VA examiner.  See Bostain v. West, 11. Vet. App. 1224, 128 (1998) (corroborative medical opinion was new and material evidence when it "added some weight to and tended to confirm the validity of the former medical opinions considered by the Board as part of a final disallowance").  Furthermore, it raises a reasonable possibility of substantiating the Veteran's claim by addressing a missing element of the claims, i.e., a nexus to active military service.

Based on the foregoing, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a).  Such evidence is so significant that it must now be considered in order to decide fairly the merits of the claims.  Accordingly, the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened.  38 C.F.R. § 3.156(a).

Back Disability and Bilateral Knee Disability

The Veteran initially applied for service connection for a back disability in December 2001 and a bilateral knee disability in January 2002.  A rating decision dated in April 2003 denied the Veteran's claims for a back and bilateral knee disability on the basis that there was no evidence of a diagnosis of osteoarthritis of the back and both knees in service or within one year of service and the evidence does not show a connection between his current diagnosis of osteoarthritis and military service.  The Veteran did not appeal the denial of his claims.  The most recent unappealed rating decision is dated in April 2008.  The RO denied the request to reopen entitlement to service connection for a back and bilateral knee disability as the new evidence does not support the claim that the Veteran's osteoarthritis of the back and knees are due to active duty service.  The relevant evidence of record at the time of the April 2008 rating decision consisted of the Veteran's service treatment records, VA and private treatment records, a letter from a private physician dated in December 2002 and lay statements by the Veteran.  The Veteran did not submit a notice of disagreement with the April 2008 rating decision within the required time period.  Therefore, the April 2008 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

The Veteran submitted a request to reopen entitlement to service connection for a back and bilateral knee disability in July 2009.  Relevant evidence associated with the claims file since the April 2008 rating decision includes a private medical opinion dated in June 2009, VA treatment records, a VA examination dated in August 2011, lay statements by the Veteran and transcripts of the May 2011 DRO hearing and February 2013 Board hearing.  The evidence received since the April 2008 rating decision is new in that it was not of record at the time of the April 2008 decision.  The June 2009 letter from a private physician provides an opinion that the Veteran's arthritis of the cervical spine, lumbar spine and knees are related to service.  This medical opinion is neither cumulative nor redundant of the evidence of record in April 2008 and it raises a reasonable possibility of substantiating the Veteran's claims by addressing a missing element of the claim, i.e., a nexus to active military service.

Based on the foregoing, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a).  Such evidence is so significant that it must now be considered in order to decide fairly the merits of the claims.  Accordingly, the Veteran's claims of entitlement to service connection for a back and bilateral knee disability are reopened.  38 C.F.R. § 3.156(a).

III.  Merits of the Claims for Service Connection for Hearing Loss and Tinnitus

The Veteran contends that he currently has bilateral hearing loss and tinnitus related to military service.  Specifically, he asserts that he experienced acoustic trauma from exposure to gunfire as an infantryman and aircraft noise while parachuting.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  Additionally, the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that threshold levels above 20 decibels indicate at least some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In assessing the Veteran's service connection claims for hearing loss and tinnitus, the Board must first determine whether the Veteran has a current hearing loss disability under VA regulations and a current diagnosis of tinnitus.  As noted above, hearing loss is determined for VA purposes using the criteria provided under 38 C.F.R. § 3.385.  A VA audiology examination report dated in May 2008 shows an auditory threshold of 40 decibels (dB) at 4000 Hz for the right ear.  Maryland CNC speech recognition scores were less than 94 percent bilaterally.  The examiner determined that the diagnostic and clinical test revealed a mild, high frequency sensorineural hearing loss, bilaterally.  With respect to tinnitus, the Veteran has reported that he experiences tinnitus and the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is nothing in the record that indicates the Veteran's statements are not credible.  Additionally, the VA examination report reveals that the Veteran has a diagnosis of tinnitus.  Accordingly, the evidence shows that the Veteran has a current diagnosis of a bilateral hearing loss disability and tinnitus.

A review of the Veteran's service treatment records show that the Veteran did not complain of or receive treatment for hearing loss or tinnitus during active military service.  The January 1972 separation examination reveals that the Veteran's ears were evaluated as normal and his hearing acuity was within normal limits in both ears.  See Hensley, 5 Vet. App. at 155.  

The Veteran contends that he injured his ears, causing decreased hearing, during military service due to loud noise exposure while serving in the airborne infantry from gun fire, explosions and jet engine noise when parachuting.  The Board observes that the service personnel records indicate that his military occupational specialty (MOS) during service was military light weapons infantryman and he was in receipt of the parachutist badge.  In a case where a veteran is seeking service connection for any disability, due consideration must be given to the places, types, and circumstances of the veteran's service.  38 U.S.C.A. § 1154(a).  As a light weapons infantryman it is likely that the Veteran was exposed to loud noises due to gunfire.  Furthermore, the parachutist badge indicates that it is likely that the Veteran was also exposed to plane engine noise.  Thus, loud noise exposure is consistent with the conditions of the Veteran's active military service.  Accordingly, the Board finds that the Veteran's history of in-service acoustic trauma is credible.  

Furthermore, there is competent medical evidence that indicates that the Veteran's bilateral hearing loss and tinnitus are related to active military service.  In this regard, a VA examiner in May 2008 provided the opinion that based on the audiological finding and case history, the Veteran's hearing loss and tinnitus is related to the loud sounds the Veteran was exposed to while in the military.  She explained that the configuration of the Veteran's hearing loss indicates noise exposure.  The examiner noted that the Veteran reported no other excessive noise exposure other than the noise that occurred while serving in the military.  The examination report also notes that the examiner determined that the etiology of the Veteran's tinnitus is related to the Veteran's sensorineural hearing loss.  The Board concludes that this opinion is probative and persuasive as the examiner provided a clear explanation for her opinion based on the evidence of record, the lay statements from the Veteran and test results.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The claims file also does not contain a medical opinion to the contrary.  

Based on the foregoing, the Board finds that the evidence of record is at least in equipoise on whether the Veteran's current bilateral hearing loss and tinnitus are related to noise exposure during active military service.  As such, the Board resolves any reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board finds that entitlement to service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss is granted.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.

Entitlement to service connection for tinnitus is granted.

New and material evidence having been received, the claim of entitlement to service connection for a bilateral knee disability is reopened and the appeal is granted to that extent only.

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened and the appeal is granted to that extent only.


REMAND

After a review of the record, the Board has determined that further development is necessary before the Board can adjudicate the remaining issues on appeal.  

The Veteran reported at the August 2011 VA examination that he received treatment for his back at the Beckley VA Medical Center in West Virginia in the late 1980's.  After eliciting any necessary additional information from the Veteran, the RO should attempt to locate these records and associate them with the claims file.  Furthermore, the RO should obtain any recent VA treatment records with respect to the remaining disabilities on appeal.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In addition, the Veteran reported in March 2006 that he had applied for Social Security disability benefits and in the August 2011 VA examination the Veteran indicated that he was currently in receipt of Social Security Disability benefits.  The Court of Appeals for Veterans Claims (Court) has long held that the duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  In addition, the duty to assist a claimant in obtaining records held by SSA is not limited to issues involving unemployability status or severity of service-connected disorders, but extends to claims for service connection.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Unfortunately, the SSA records are not associated with the claims folder.  In light of the foregoing, the Board concludes that a remand is necessary to obtain the SSA determination and associated medical records.

With respect to the Veteran's request to reopen his service connection claim for PTSD, the claimed in-service stressors include witnessing two fellow service members (with the last name M.) burn after catching on fire and a training accident while parachuting that resulted in casualties.  Both of these events occurred between November and December 1971.  The RO conducted a search through the Defense Personnel Records Information Retrieval System (DPRIS) to attempt to find supporting evidence of the alleged incidents.  A response through DPRIS noted that the available records were searched and they were unable to document the incidents described by the Veteran.  Available casualty data lists a soldier named J. M.; however, it does not indicate what caused the injury or the location of where the injury occurred.  The RO was informed that there may be a criminal investigation filed on these incidents and to request documentation to contact the United States Crime Records Center in Fort Belvoir, Virginia.  The claims file does not show that the RO conducted further research.  Based on the foregoing, the RO should contact the United States Crime Records Center in Fort Belvoir, Virginia in an attempt to locate supporting evidence of the claimed in-service stressors.  Thereafter, if and only if the record contains supporting evidence of the Veteran's alleged stressor provide an examination.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding VA treatment records with respect to the Veteran's back from the Beckley VA Medical Center in West Virginia dated in the late 1980's and any current outstanding treatment records that have not been associated with the claims file from the Beckley VAMC with respect all of the issues still on appeal.  If the records are not available, obtain written confirmation of that fact.  If after the above steps have been taken and VA concludes that it is reasonably certain that further efforts to obtain the records would be futile, VA will provide the Veteran with notice of that fact as required under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and allow an appropriate period of time for the Veteran to respond.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.

2. Contact the Social Security Administration (SSA) and request copies of any determinations and medical records used by that agency in making a determination on behalf of the Veteran for SSA benefits purposes.  Any such records received should be associated with the Veteran's claims folder.  If the search for such records has negative results, a statement to that effect should be placed in the Veteran's claims folder.

3. Contact the United States Crime Records Center in Fort Belvoir, Virginia to see if there is any documentation of a criminal investigation filed on the alleged training accident with casualties and the incident were two people (with the last name M.) were severely burned in an accident at Camp McCall at Fort Bragg, North Carolina between November and December 1971 in an attempt to locate supporting evidence of the claimed in-service stressors.  Please associate all responses (positive or negative) with the claims file.

4. Thereafter, if and only if, the claims file contains evidence in support of the Veteran's claimed in-service stressor(s), provide the Veteran with a VA examination to determine the nature and etiology of any psychiatric disability that may be present.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's PTSD is at least as likely as not (i.e., a fifty percent or greater probability) related to the corroborated in-service stressor(s).

If a psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or more probability) that the psychiatric disorder or disorders had its onset during, or is otherwise related to, the Veteran's active military service to include the corroborated in-service stressor(s).

An explanation must be given for any opinion expressed and the foundation for all conclusions should be clearly set forth.  As part of his or her explanation, the examiner should discuss the June 2009 private medical opinion and the June 2003 Veteran Center clinical summary.  

5. Upon completion of the foregoing and any other additional development deemed necessary, readjudicate the Veteran's remaining claims on appeal, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


 
______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


